Case 3:19-cv-02074-G-BK Document 147 Filed 06/22/20                   Page 1 of 5 PageID 9123



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                     §
AMERICA,                                          §
     PLAINTIFF AND                                §
     COUNTER-DEFENDANT,                           §
AND                                               §
WAYNE LAPIERRE,                                   §
    THIRD-PARTY DEFENDANT,                        §
V.                                                § CASE NO. 3:19-CV-2074-G-BK
ACKERMAN MCQUEEN, INC.,                           §
    DEFENDANT AND                                 §
    COUNTER-PLAINTIFF,                            §
AND                                               §
MERCURY GROUP, INC. ET AL.,                       §
    DEFENDANTS.                                   §

                                               ORDER

           Pursuant to the District Judge’s Standing Order of Reference, Doc. 60, non-party DJ

Investments, LLC’s Motion to Quash Subpoena, Doc. 33, is before the Court for determination.

For the reasons that follow, the motion is GRANTED.

                                         I. BACKGROUND

           The National Rifle Association of America (“NRA”) and its CEO, Wayne LaPierre

(“LaPierre”), bring this civil action asserting claims based on the termination of a long time

business relationship between the NRA and Ackerman McQueen, Inc. (“Ackerman”), a public

relations agency, and Mercury Group, Inc. (collectively, “AMc”), a wholly-owned subsidiary of

Ackerman that specializes in public communications strategy. Doc. 18 at 1, 6, 9. The NRA also

brings claims against three Ackerman executives (collectively, with AMc, “Defendants”). Doc.

18 at 7.
Case 3:19-cv-02074-G-BK Document 147 Filed 06/22/20                  Page 2 of 5 PageID 9124



       The NRA specifically asserts that Defendants violated the Lanham Act, committed

copyright infringement, and alternatively conversion, because AMc’s website displayed the

NRA’s copyrighted works and listed the NRA as a client after the parties had terminated their

business relationship. Doc. 18 at 40-45. The NRA also asserts:

   •   Defendants committed fraud by overcharging the NRA for services rendered and
       misrepresenting the performance of the NRA’s digital platform, NRATV, Doc. 18 at
       45-52;
   •   Defendants’ actions amount to a breach of their fiduciary duty to the NRA, Doc. 18
       at 52-55;
   •   Defendants conspired to commit fraud and extort LaPierre and the NRA, Doc. 18 at
       55-56; and
   •   AMc breached its contract with the NRA by violating records-inspection,
       confidentiality, and return-of-property clauses. Doc. 18 at 58-61.

       Defendants filed a counterclaim against the NRA and a third-party complaint against

LaPierre. Doc. 31. Defendants assert (1) a libel per se claim against the NRA and LaPierre for

accusing AMc of extortion, Doc. 31 at 111; and (2) tortious interference with a contract for

interfering with AMC’s employment agreements with NRATV talents, Doc. 31 at 112.

Defendants further assert a breach of contract claim against the NRA and seek a declaratory

judgment that “the NRA has waived and/or is estopped from claiming that the confidentiality

provision of the Services Agreement applies only to AMc.” Doc. 31 at 112-14. Lastly,

Defendants assert a fraud claim against LaPierre for making false statements concerning

NRATV’s performance analytics, commentators, and certain NRATV contracts. Doc. 31 at 113.

       On November 7, 2019, the NRA served a subpoena deuces tecum on non-party DJ

Investments LLC (“DJ”). The subpoena commands DJ to produce, inter alia, all documents and

records regarding DJ’s real estate “or any other type of property” transactions, DJ’s corporate

structure, and DJ’s financial information. See Doc. 33-1 at 5-6. Subsequently, DJ filed the

instant motion to quash. Doc. 33.


                                                2
Case 3:19-cv-02074-G-BK Document 147 Filed 06/22/20                    Page 3 of 5 PageID 9125



                                    II. APPLICABLE LAW

       Unless otherwise limited by the court, parties may obtain discovery regarding any non-

privileged matter that is relevant to any party’s claim or defense and proportional to the needs of

the case. FED. R. CIV. P. 26(b)(1). On timely motion, an issuing court must quash or –

preferably – modify a subpoena that subjects a person or entity to undue burden. FED. R. CIV. P.

45(d)(3)(A)(iv); Wiwa v. Royal Dutch Petroleum Co., 392 F.3d 812, 818 (5th Cir. 2004). “A

court may find that a subpoena presents an undue burden when the subpoena is facially

overbroad.” Wiwa, 392 F.3d at 818.

                                 III. PARTIES’ ARGUMENTS

       DJ argues that the subpoena should be quashed because subpoenas must “be limited to

‘documents that are relevant to any party’s claim or defense’ and cannot be used to ‘develop new

claims or defenses that are not already identified in the pleadings.’” Doc. 33 at 7 (citing

MetroPCS v. Thomas, 327 F.R.D. 600, 609 (N.D. Tex. 2018)). DJ contends that the subpoena is

facially overbroad, and thus imposes an undue burden, because it broadly seeks “all documents”

of various types and is not relevant to any pleaded claim or defense. Doc. 33 at 8; see Doc. 33-1

at 5 (subpoena request No. 1 seeks “[a]ll documents and records that refer or relate to [DJ’s]

actual or potential purchases, sales, or holdings of real property or any other type of property.”).

       The NRA responds that the subpoena seeks relevant information because paragraph 51 of

Ackerman’s counterclaim “has opened the door to discovery concerning DJ’s conduct.” Doc. 43

at 5. Paragraph 51 states:

       AMc first became suspicious of LaPierre’s misuse of funds when AMc was asked
       to facilitate and help structure the financing of a personal home for LaPierre and
       his wife. Ostensibly for “safety” reasons, LaPierre began looking for a home where
       he would be better protected than his current residence. As the search expanded,
       LaPierre passed over numerous safe housing options in favor of a $6 million



                                                  3
Case 3:19-cv-02074-G-BK Document 147 Filed 06/22/20                    Page 4 of 5 PageID 9126



       mansion with no greater safety benefits. At that point, AMc refused to continue
       participating in the house transaction.

Doc. 31 at 92-93.

                                         IV. ANALYSIS

       Upon review, the Court finds that the information sought by the subpoena is not relevant

to the claims and defenses alleged or proportional to the needs of this case. FED. R. CIV. P.

26(b)(1). Indeed, LaPierre’s home transaction is unrelated to the numerous causes of action

asserted in this case and is mentioned in Ackerman’s counterclaim only for context and

background information. See Doc. 18 at 40-60 (asserting violations of the Lanham Act,

copyright infringement, conversion, fraud, breach of fiduciary duty, conspiracy, and breach of

contract); Doc. 31 at 111-13 (asserting libel per se, tortious interference with a contract, breach

of contract, and fraud).

       Further, the information sought is not proportional to the needs of the case because the

NRA can directly obtain documents and records regarding LaPierre’s home transaction from

LaPierre himself. Doc. 18 at 2. The NRA can also obtain the documents and records from WBB

Investments (“WBB”)—which is wholly owned by the NRA—as WBB and DJ were going to

jointly purchase the home until DJ declined to participate in the transaction. Doc. 33 at 3.

       In short, the NRA’s subpoena is facially overboard as it seeks all documents and records

concerning DJ’s business. See Doc. 18 at 40-60. Under these circumstances, the NRA’s

subpoena is more akin to a fishing expedition. See FED R. CIV. P. 26(b)(1). Accordingly, the

subpoena is quashed. Wiwa, 392 F.3d at 818.




                                                  4
Case 3:19-cv-02074-G-BK Document 147 Filed 06/22/20            Page 5 of 5 PageID 9127



                                   V. CONCLUSION

      For the foregoing reasons, non-party DJ Investments, LLC’s Motion to Quash Subpoena,

Doc. 33, is GRANTED.

      SO ORDERED on June 22, 2020.




                                            5
